Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, [after 20 October 1783?]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


          
            
            ce lundi avant de partir [after October 20, 1783?]
          
          Adieu mon bon papa, en Vérité il m’en coutte presqu’autant d’aller á paris que d’aller a Nice; pourtant je viendrai vous voir, le coeur me dit que vous pourrés venir aussi; pourqu’oi donc estre si beste? C’est que j’aime beaucoup le bon papa et que quand on aime Si fort, on est toujours un peu beste au moment de se quittés:
          Mille tendrésses de tous les miens; amitiés aussi pour le petit fils qui n’ayant pas la goutte est instamant priés de venir nous donner des nouvélles de la vostre le plus souvent qu’il pourra:
          Le bon papa veut il se chargér d’embrassér la jolie mde caillot pour lui et pour moi, toutes les fois qu’il la vérra:
         
          Addressed: A Monsieur / Monsieur Franklin / [In another hand:] A Passy
        